Title: Samuel Pleasants to Thomas Jefferson, 13 November 1812
From: Pleasants, Samuel
To: Jefferson, Thomas


          Sir, Richmond Nov. 13, 1812.
           Your favor of the 7th inst. came to hand this morning—Agreeably thereto, I have left with Mr Higginbotham of this place a copy of Mason’s Pocket Companion, to be forwarded to you by Mr D. Higginbotham. I regret extremely that all the copies of Hutton’s Mathematics had been disposed of previously to the receipt of your letter—Nor can I procure one from any of the Stores in town. I will however endeavour to procure a copy from the North as soon as possible and send it to you without delay.  With great respect and esteem, yours your Obt Servt
          
            Saml Pleasants
        